Extreme Home Staging, Inc. (Name changed to Q Lotus Holdings, Inc.) 500 North Dearborn Street Suite 605 Chicago, Illinois 60654 Tel:312 379-1800 Fax:312 379-1801 July 23, 2010 VIA EDGAR Jennifer Thompson, Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Extreme Home Staging, Inc. Amendment No. 1 to Form 8K File No. 0-52595 FiledJune 16, 2010 Dear Ms. Thompson: This is to confirm our phone conversation of July 22, 2010 in which we requested a ten day extension for responding to your comment letter dated July 19, 2010.Please be advised we anticipate that our response will be filed with the Commission throughthe Edgar system on or prior to August 9, 2010. Sincerely, /s/Marckensie Theresias CEO
